                                          Case 4:20-cv-02442-JST Document 45 Filed 07/20/21 Page 1 of 2




                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                                NORTHERN DISTRICT OF CALIFORNIA

                                   5
                                         QUAD CITY PATENT, LLC,
                                   6                                                      Case No. 20-cv-01996-JST (DMR)
                                                       Plaintiff,
                                   7
                                                 v.                                       ORDER DENYING MOTIONS TO
                                   8                                                      WITHDRAW AS MOOT AND ORDER
                                         ZOOSK, INC.,                                     DIRECTING COUNSEL TO RESPOND
                                   9                                                      TO OSC
                                                       Defendant.
                                  10
                                         QUAD CITY PATENT, LLC,
                                  11                                                      Case No. 20-cv-02442-JST (DMR)
                                                       Plaintiff,
                                  12
Northern District of California




                                                 v.
 United States District Court




                                  13
                                         EC SERVICES CORPORATION, et al.,
                                  14     INC.,
                                  15                   Defendants.

                                  16          Frederic M. Douglas’s motions to withdraw as counsel in these related actions for Plaintiff
                                  17   Quad City Patent, LLC (“Quad City”) are set for hearing before the undersigned on July 22, 2021.
                                  18   [Case No. 20-cv-01996-JST, Docket No. 38; Case No. 20-cv-02442-JST, Docket No. 37.]
                                  19           On April 20, 2021, the United States Court of Appeals for the Federal Circuit dismissed
                                  20   Quad City’s consolidated appeal of the November 2020 dismissal of both cases. [Case No. 20-cv-
                                  21   01996-JST, Docket No. 42.] The Federal Circuit granted Quad City leave to reinstate the appeal
                                  22   as to EC Services Corporation by paying the docketing fee and filing an entry of appearance by a
                                  23   member of the court’s bar within 30 days of the date of the order. See id. EC Services
                                  24   Corporation represents that Quad City did not comply with the requirements to reinstate the
                                  25   appeal. [Case No. 20-cv-2442-JST, Docket No. 42.] Douglas’s motions to withdraw as counsel in
                                  26   these actions thus appear moot. On July 12, 2021, the court ordered Douglas to show cause in
                                  27   writing by July 15, 2021 why the motions to withdraw as counsel for Quad City in both cases
                                  28   should not be denied as moot given the dismissal of the consolidated appeal of these cases. [Case
                                          Case 4:20-cv-02442-JST Document 45 Filed 07/20/21 Page 2 of 2




                                   1
                                       No. 20-cv-01996-JST, Docket No. 43; Case No. 20-cv-02442-JST, Docket No. 43.] Douglas did
                                   2
                                       not file a response to the Order to Show Cause (OSC). Therefore, the court issued a second OSC
                                   3
                                       on July 16, 2021 and ordered Douglas to show cause in writing by July 19, 2021 why he should
                                   4
                                       not be sanctioned for failing to comply with the first OSC. [Case No. 20-cv-01996-JST, Docket
                                   5
                                       No. 44; Case No. 20-cv-02442-JST, Docket No. 44.] Douglas failed to file a response to the
                                   6
                                       second OSC.
                                   7
                                              Accordingly, Douglas’s motions to withdraw as counsel are denied as moot. The July 22,
                                   8
                                       2021 hearing on the motions is VACATED. Douglas is ordered to respond to the second OSC
                                   9
                                       and show cause in writing why he should not be sanctioned for failing to comply with the
                                  10
                                       first OSC by no later than 5:00 p.m. on July 26, 2021. If he does not file a timely response,
                                  11
                                       Douglas shall appear at a show cause hearing before the undersigned on August 12, 2021 at 1:00
                                  12
Northern District of California




                                                                                                             ISTRIC
                                                                                                         ES D
                                       p.m.
 United States District Court




                                  13                                                                    T          TC
                                                                                                      TA




                                                                                                                             O
                                                                                                 S
                                  14




                                                                                                                              U
                                                                                                ED




                                                                                                                               RT
                                              IT IS SO ORDERED.
                                                                                                                     DERED
                                                                                            UNIT



                                  15
                                                                                                             O OR
                                       Dated: July 20, 2021                                          IT IS S




                                                                                                                                     R NIA
                                  16                                                  ______________________________________
                                                                                                   Donna M. Ryu       yu
                                                                                                              na M. R Judge
                                  17
                                                                                            NO




                                                                                                         DonMagistrate
                                                                                                United States
                                                                                                      Judge


                                                                                                                                     FO
                                  18
                                                                                             RT




                                                                                                                                 LI
                                                                                                     ER
                                                                                                H




                                  19                                                                                         A   C
                                                                                                          N                 OF
                                                                                                              D IS T IC T
                                  20                                                                                R
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                                   2
